DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-18 and 20-21 is/are rejected under 35 U.S.C. 102[a][2] as being anticipated by Ewe [US 2009/0046596].
As claim 17, Ewe discloses a method comprising sending a first message to a user equipment (UE) [Fig 1, network send a capability query message to terminal], wherein the first message indicates that metadata can be provided to the network [Fig 1, capability query indicates that terminal provides its capabilities data “metadata” to network, Par. 0004-0008]; and receiving a second message from the UE with an indication of the metadata, the metadata comprising information associated with at least one metric, wherein the at least one metric comprises at least one of a radio access technology (RAT) type or a connection quality [Fig 1, terminal replies a message which include its capabilities data such as RAT type and QOS, Par. 0004-0008 and 0023].
As claim 18, Ewe discloses the metadata is indicative of a status, and the status indicates at least one preference of the UE [Par. 0004, power class of UE such full power or less than full power, security or un-security of UE].
As claim 21, Ewe discloses steering traffic based on the at least one metric in the metadata [Par. 0007 discloses RAT type using for steering the traffic to its network for transmitting to UE via base station].
As claim 22, Ewe discloses the at least on metric further comprises a communication schedule [Par. 0019, schedule communication for voice based on RAT type].
Claim(s) 17-18 and 20-22 is/are rejected under 35 U.S.C. 102[a][2] as being anticipated by Himayat [US 2015/0351079].
As claim 17, Himayat discloses a method comprising sending a first message to a user equipment (UE) [Par. 0062 discloses Enb 136 queries the UE 110 for UE WLAN capabilities], wherein the first message indicates that metadata can be provided to the network [Par. 0062 discloses Enb 136 queries the UE 110 for UE WLAN capabilities]; and receiving a second message from the UE with an indication of the metadata, the metadata comprising information associated with at least one metric, wherein the at least one metric comprises at least one of a radio access technology (RAT) type or a connection quality [Par. 0021, 0027, 0063-0064, 0067, 0081 disclose uplink packet which includes RAT type, quality of link, RCPI  send to network].  
As claim 18, Himayat discloses the metadata is indicative of a status, and the status indicates at least one preference of the UE [Par. 0062 discloses status of available resource of UE etc which has preference over the UE does not have available resource].
As claim 20, Himayat discloses the first message indicating that metadata may be provided to the network is a non-access stratum (NAS) message [Par. 0045].
As claim 21, Himayat discloses steering traffic based on the at least one metric in the metadata [Par. 0021, 0027, 0063-0064, 0067, 0081 disclose RAT type using for steering the traffic to it’s the base station and AP for transmitting to UE].
As claim 22, Himayat discloses the at least on metric further comprises a communication schedule [Par. 0063-0064 discloses a uplink/downlink throughput communication “schedule”].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewe in view of David [GB 2411547].
As claim 19, Ewe discloses the at least one metric comprising a power class but failing to disclose what David discloses power class indicating battery level.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for adjusting the transmission power based on power class as disclosed by David into the teaching of Ewe.  The motivation would have been to improve operation time.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewe  in view of Himayat.
As claim 20, Ewe fails to discloses what Himayat discloses the first message indicating that metadata may be provided to the network is a non-access stratum (NAS) message [Par. 0045].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for includes battery level into a report as disclosed by Himayat into the teaching of Ewe.  The motivation would have been to reduce overhead signaling.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himayat in view of Nagasaka [US 20150358884].
As claim 19, Himayat fails to disclose what Nagasaka discloses the at least one metric comprising battery level [Par. 0102 and 0132].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for includes battery level into a report as disclosed by Nagasaka into the teaching of Himayat.  The motivation would have been to improve throughput of the system.
Claim(s) 1-3, 5-6, 8-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himayat [US 2015/0351079] view of Aysola [US 2015/0341285]
As claim 1, Himayat discloses a user equipment (UE) comprising a processor, a memory, and communication circuitry, the UE being connected to a network via its communication circuitry [Fig 2, UE 110  which includes a processor and communication circuit for connects to a network, AP 132], the UE further comprising computer-executable instructions stored in the memory of the UE which, when executed by the processor of the UE [Fig 2, UE 110 includes stored instruction in a memory which executes by processor], cause the UE to perform operations comprising: receiving a first message indicating that metadata may be provided to the network [Par. 0062 discloses Enb 136 queries the UE 110 for UE WLAN capabilities]; and sending the second message with the metadata to the network, wherein the metadata is sent over the user plane and the metadata comprising information associated with at least one metric, wherein the at least one metric comprises at least one of a radio access technology (RAT) type or a connection quality [Par. 0021, 0027, 0063-0064, 0067, 0081 disclose uplink packet which includes RAT type, quality of link, RCPI  send via user plane such as PDCP].  However, Himayat fails to disclose what Aysola discloses inserting the metadata into the second message for transmitting to network via user plane [Par. 0075 discloses UE inserts metadata into uplink traffic].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for inserting metadata into the packet for conveying via user plane as disclosed by Aysola into the teaching of Himayat.  The motivation would have been to reduce overhead signaling.
As claim 2, Himayat discloses the metadata is indicative of a status, and the status indicates at least one preference of the UE [Par. 0062 discloses status of available resource of UE etc which has preference over the UE does not have available resource].
As claim 3, Himayat discloses the first message indicating that metadata may be provided to the network is a non-access stratum (NAS) message [Par. 0045].
As claim 5, Himayat discloses metadata is at least one metric further comprises a status or a battery level [Par. 0062 discloses status of available resource of UE etc which has preference over the UE does not have available resource].
As claim 6, Himayat/Aysola discloses the at least one metric further comprises an active timer, a periodic tracking area update (TAU) timer, a DRX cycle length, a sleep schedule, a location, a caching policy, a communication schedule, or a power restriction [Himayat discloses Par. 0063-0064 discloses a uplink/downlink throughput communication “schedule” or TAU and Aysola discloses Par. 0073 and Aysola discloses [Par. 0076]]. 
As claim 8, Himayat discloses a method comprising: receiving a first message indicating that metadata may be provided to the network [Par. 0062 discloses Enb 136 queries the UE 110 for UE WLAN capabilities]; and sending the second message with the metadata to the network, wherein the metadata is sent over the user plane and the metadata comprising information associated with at least one metric, wherein the at least one metric comprises at least one of a radio access technology (RAT) type or a connection quality [Par. 0021, 0063, 0067, 0081 disclose uplink packet which includes RAT type send via user plane such as PDCP]. However, Himayat fails to disclose what Aysola discloses inserting the metadata into the second message for transmitting to network via user plane [Par. 0075 discloses UE inserts metadata into uplink traffic].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for inserting metadata into the packet for conveying via user plane as disclosed by Aysola into the teaching of Himayat.  The motivation would have been to reduce overhead signaling.
As claim 9, Himayat discloses the metadata is indicative of a status, and the status indicates at least one preference of the UE [Par. 0062 discloses status of available resource of UE etc which has preference over the UE does not have available resource].
As claim 10, Himayat discloses the first message indicating that metadata may be provided to the network is a non-access stratum (NAS) message [Par. 0045].
As claim 12, Aysola discloses comprising: sending the uplink traffic with the metadata inside of a tunnel [Par. 0081], wherein the at least one metric further comprises an active timer, a periodic tracking area update (TAU) timer, a DRX cycle length, a sleep schedule, a communication schedule, a location, a caching policy, or a power restriction [Par. 0076].
As claim 13, Himayat discloses metadata is at least one metric further comprises a status or a battery level [Par. 0062 discloses status of available resource of UE etc which has preference over the UE does not have available resource].
Claim(s) 4, 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aysola and Himayat as applied to claims 1 and 8 above, and further in view of Willars [US 2008/0020775].
As claims 4 and 11,  Aysola and Himayat fail to disclose what Willars discloses the UE is configured via a graphical user interface to allow certain applications to send metadata to the network or to allow certain types of metadata to be sent to the network [Fig 7, 0040, 0056, 0170 and 0175-0177 disclose UE includes application which includes GUI for configuring which DSCP value such as high priority should insert into packets of flow of application such as real-time for transmitting to network and not insert high priority based on application such as non-real-time].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for sending a request to a node to insert a metadata into the header by using application on the GUI
of UE as disclosed by Willars into the teaching of Aysola and Himayat. The motivation would have been to improve the throughput of the network.
As claims 14-15, Aysola and Himayat fail to disclose what Willars discloses the NAS message is based on at least one of a Traffic Flow Template (TFT) information element of a session management message or a protocol configuration options information element of an EP session management message [Par. 0112-0118, 0123, 0127, 0155, 0170 and 0209 disclose the network transmit message based on information element in the management such as TFT for uplink and downlink].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for transmitting an request message for providing priority for uplink packet based on the information element management such as TFT as disclosed by Willars into the teaching of Aysola and Himayat. The motivation would have been to improve the throughput of the network.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Himayat [US 20015/0350988] discloses RRC for integrated  AP and Enb.
Zaus [US 2015/0264637] discloses query for UE capability and received capability of UE.
Kwon [US 2014/0162642] discloses query for UE capability and received capability of UE.
Horn [US 2014/0204927] discloses query for UE capability and received capability of UE.
Kim [US 2015/0327269] discloses query for UE capability and received capability of UE.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/ Primary Examiner, Art Unit 2414